IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID LUSIK,                            :   No. 26 EAP 2017
                                        :
                   Appellant            :   Appeal from the Orders entered on
                                        :   10/13/2016, 10/24/2016, 01/12/2017,
                                        :   01/31/2017, 02/06/2017 in the
             v.                         :   Commonwealth Court at No. 521 MD
                                        :   2016.
                                        :
UNIT MGR. THOMPSON, DEPARTMENT          :
OF CORRECTIONS, PENNSYLVANIA            :
PAROLE BOARD, DEBRA SUE RAND,           :
ESQ., WARDEN BRIAN CLARK,               :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM
      AND NOW, this 21st day of September, 2018, the Order of the Commonwealth

Court is hereby AFFIRMED.